Herbert, Judge.
A person, whose private vocation is that of owner and manager of a teachers’ placement agency, duly elected to office as a member of a local board of education and who continues in said private occupation after his election, will not be ousted from said elective office by quo warranto, on the ground that by reason of his pirvate occupation he might possibly or could secure personal monetary benefits by using his public office in a wrongful manner, it being established by the evidence that said person had not committed, nor was he about to commit, any act or acts in violation of law or violative of his oath of office.
Judgment reversed.
Taft, C. J., Zimmerman, Matthias, O’Neill, Schneider and Brown, JJ., concur.